TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00651-CV


In re Olga Palacios






ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N 
		Olga Palacios's petition for a writ of mandamus is denied and the motion for an
emergency stay of the underlying proceedings is overruled.  We will grant the Palacios's motion to
seal documents concerning her mental health records that were documents submitted to this Court
for review.


						__________________________________________
						Bea Ann Smith, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Filed:   October 31, 2006